In an action for an accounting and to compel the delivery of alleged property of the plaintiff in possession of the defendant, for damages, for an injunction, and for other relief, order granting defendant’s motion for an examination of the plaintiff before trial with respect to certain matters alleged in the affirmative defense and counterclaim affirmed, with ten dollars costs and disbursements; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.